UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: SEPTEMBER 30, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-158474 SIGNPATH PHARMA INC. (Exact name of Registrant as specified in its charter) Delaware 20-5079533 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1375 California Road Quakertown, PA 18951 (Address of principal executive offices) (215) 538-9996 (Registrant’s telephone number, including Area Code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated file” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesý No APPLICABLE ONLY TO CORPORATE ISSUERS As of November 14, 2014, the Company had authorized 50,000,000 shares, $.001 par value, common stock, of which 14,123,887 shares of common stock were issued and outstanding. SignPath Pharma Inc. Quarterly Report on Form 10-Q Period Ended September 30, 2014 Table of Contents Page PART I.FINANCIAL INFORMATION Item 1.Financial Statements: Condensed Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 (audited) 2 Condensed Statements of Operations for the three and nine months ended September 30, 2014 and 2013 3 Condensed Statements of Cash Flows for thenine months ended September 30, 2014 and 4 Notes to Condensed Financial Statements (unaudited) 5-18 Item 2.Management’s Discussion and Analysis of Financial Condition andResults of Operations 19-21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 22 PART II.OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A. Risk Factors – Not Applicable 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.Mine Safety Disclosures 23 Item 5.Other Information 23 Item 6.Exhibits 24 SIGNATURES 25 1 SIGNPATH PHARMA, INC. Balance Sheets ASSETS September 30, December 31, CURRENT ASSETS (unaudited) Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total Current Liabilities STOCKHOLDERS' EQUITY Preferred stock; $0.10 par value, 5,000,000 shares authorized 10,401 and 8,781 shares issued and outstanding, respectively Common stock; $0.001 par value, 45,000,000 shares authorized; 14,123,887 and 12,877,500 shares issuedand outstanding, respectively Stock Payable - Accrued dividends Additional paid-in capital Accumulataed deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 SIGNPATH PHARMA, INC. Statements of Operations (unaudited) September 30, September 30, REVENUES $
